Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
This action is in reply to the application filed on 08/31/2020.  
Claims 1-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites authenticate the patient, search for any information that indicates the patient is ineligible to purchase the OTC drug, and without any information that indicates the patient is ineligible, administer a questionnaire to the patient, specific to the OTC drug, to assess the eligibility for the OTC drug and thereby establish eligibility of the patient to purchase the OTC drug, or determine that the patient is ineligible to purchase the OTC drug, and complete the online sale of the OTC drug to the patient when eligibility of the patient is established, or cancel the sale of the OTC drug to the patient when the patient is ineligible to purchase the OTC drug.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 8 and 15 recite similar limitations.  
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. The apparatus, backend platform, memory, processor, server, client device, terminal storage, computer-readable storage medium, acquiring/receiving data, accessing/storing data, analyzing/comparing data, communicating/transmitting data, and displaying the results on a device display merely uses a computer as a tool to perform the abstract idea, such as to gather the data, compare data and present data 2106.05(f).  As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application.
The claim(s) and the dependent claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is receiving data over a network {buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093,1096 (Fed. Cir. 2014)) and displaying results of a rudimentary analysis (TU Communications, 823 F.3d at 612-13,118 USPQ2d at 1747-48). Therefore, the high-level recitation of an output of results also fails to include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Patent Application Publication US 2012/0065999 A1 to Takatoku et al.
Claim 1:  
Takatoku discloses the following limitations as shown below:
An apparatus configured to implement a backend platform for authenticating, and establishing and tracking eligibility of a patient to purchase an over-the-counter (OTC) drug, the apparatus comprising (see at least Fig. 4, a drug distribution management system 14; Fig. 7; Paragraph 348, a drug distribution management system 14 at the registration center 13 houses multiple database components, as described in FIG. 7): 
a memory configured to store computer-readable program code (see at least Fig. 7, CPU, RAM, Main program); and 
a processor configured to access the memory, and execute the computer-readable program code (see at least Fig. 7, CPU, RAM, Main program) to cause the apparatus to communicate with a server of a retailer of the OTC drug (see at least Paragraph 324, a web server (including a server administered by the manufacturer or distributor of a drug) may provide for the generation of registration information, such as prescriber, patient, and pharmacist registrations) to authenticate, and establish and track eligibility of the patient to purchase the OTC drug (see at least Paragraphs 342-344, determines whether a patient who received a drug prescription should be permitted to fill the prescription at a pharmacy; 345-348), the server configured to effect an online sale of the OTC drug to the patient using a client device or terminal, the server configured to redirect the client device or terminal to the apparatus that is caused to communicate with the client device or terminal to at least (see at least Paragraphs 323-324, server interaction with an electronic device operated by the prescriber, patient or pharmacist; Paragraph 349, a handheld terminal device; Paragraph 383, ordering drugs by using the handheld terminal device): 
authenticate the patient (see at least Paragraph 373, the patient validation section 135 verifies the patient to whom the prescription is to be filled in. The pharmacist scans a bar code located on the “patient identification card” using the terminal. The patient code associated with the patient has already been downloaded in the patient information database of terminal from the drug distribution management system. The patient validation section verifies that the patient is linked to the product code stored in the drug information database); 
access a storage to search for any information that indicates the patient is ineligible to purchase the OTC drug (see at least Paragraph 373, the patient validation section 135 verifies the patient to whom the prescription is to be filled in. The pharmacist scans a bar code located on the “patient identification card” using the terminal. The patient code associated with the patient has already been downloaded in the patient information database of terminal from the drug distribution management system. The patient validation section verifies that the patient is linked to the product code stored in the drug information database, and if the information is not found in the database, the terminal does not allow prescription filling; Paragraph 374); and 
without any information that indicates the patient is ineligible, administer a questionnaire to the patient, specific to the OTC drug, to assess the eligibility for the OTC drug (see at least Paragraph 252, retrieving additional patient-related information by using a questionnaire) and thereby establish eligibility of the patient to purchase the OTC drug, or determine that the patient is ineligible to purchase the OTC drug (see at least Paragraph 373, determining whether alert is necessary based on combination of the product code and patient attributes); and 
redirect the client device or terminal back to the server to complete the online sale of the OTC drug to the patient when eligibility of the patient is established (see at least Fig. 10, S8-14; Paragraph 374; Paragraph 383), or cancel the online sale of the OTC drug to the patient when the patient is ineligible to purchase the OTC drug (see at least Fig. 9; Fig. 10, end patient validation without confirmation).
Claims 8 and 15 recite substantially similar method and computer-readable storage medium limitations to those of apparatus claim 1 and, as such, are rejected for similar reasons as given above.
Claim 2:  
Takatoku discloses the limitations as shown in the rejections above.
wherein when the patient is ineligible to purchase the OTC drug, the processor is configured to execute the computer-readable program code to cause the apparatus to further store information that indicates the patient is ineligible in the storage, and 
access the storage to search for the information in connection with a subsequent online sale of the OTC drug to the patient by the retailer or a second retailer.

Claims 9 and 16 recite substantially similar method and computer-readable storage medium limitations to those of apparatus claim 2 and, as such, are rejected for similar reasons as given above.
Claim 3:  
Takatoku discloses the limitations as shown in the rejections above.
wherein the processor is configured to execute the computer-readable program code to cause the apparatus to further communicate with a second server of the second retailer of the OTC drug to authenticate, and establish and track eligibility of the patient to purchase the OTC drug for the subsequent online sale of the OTC drug, including the apparatus caused to access the storage to search for the information that indicates the patient is ineligible.
Claims 10 and 17 recite substantially similar method and computer-readable storage medium limitations to those of apparatus claim 3 and, as such, are rejected for similar reasons as given above.
Claim 4:  
Takatoku discloses the limitations as shown in the rejections above.
wherein the apparatus being caused to authenticate the patient includes the apparatus being caused to at least: prompt the patient to provide a first name, last name, and at least one additional piece of information including mailing address or driver's license number of the patient; and 
authenticate the patient based on a combination of the first name, last name and at least one additional piece of information that is considered unique to the patient.
Claims 11 and 18 recite substantially similar method and computer-readable storage medium limitations to those of apparatus claim 4 and, as such, are rejected for similar reasons as given above.

Claim 5:  
Takatoku discloses the limitations as shown in the rejections above.
wherein the information that indicates the patient is ineligible to purchase the OTC drug includes information that indicates the patient is attempting to repurchase the OTC drug within a particular time period, the patient has taken the questionnaire more than a threshold number of times without eligibility being established, or the patient has taken the questionnaire within a particular time period of present time.
Claims 12 and 19 recite substantially similar method and computer-readable storage medium limitations to those of apparatus claim 5 and, as such, are rejected for similar reasons as given above.
Claim 6:  
Takatoku discloses the limitations as shown in the rejections above.
wherein the apparatus being caused to administer the questionnaire includes the apparatus being caused to administer the questionnaire including a set of predetermined questions and defined responses, and
 branching logic to guide the patient through the questionnaire based on selected responses to the predetermined questions.
Claims 13 and 20 recite substantially similar method and computer-readable storage medium limitations to those of apparatus claim 6 and, as such, are rejected for similar reasons as given above.
Claim 7:  
Takatoku discloses the limitations as shown in the rejections above.
wherein the questionnaire includes a set of predetermined questions, and the apparatus being caused to administer the questionnaire includes the apparatus being caused to store survey data including selected responses to the predetermined questions in the storage, and 
wherein the processor is configured to execute the computer-readable program code to cause the apparatus to further re-administer the questionnaire after the questionnaire is administered, including the apparatus being caused to access the survey data from the storage, and 
present a summary of the questionnaire including the predetermined questions and the selected responses, and prompt the patient to confirm or update the selected responses.
Claims 13 and 21 recite substantially similar method and computer-readable storage medium limitations to those of apparatus claim 7 and, as such, are rejected for similar reasons as given above.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686